Citation Nr: 1734456	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for dermatitis prior to August 27, 2015, and a staged initial rating greater than 60 percent from August 27, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

The Veteran testified at a March 2013 hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is associated with the claims file.  In July 2016, the Veteran waived his right to an additional hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was afforded a VA examination to determine the severity of his dermatitis in August 2015, review of the claims file reflects that there may be additional VA treatment records pertinent to his claim which have not been associated with the claims file.  Specifically, the Veteran's claims file contains VA treatment records only through April 2012.  As the August 2015 VA examination established sufficient evidence to award an increased rating of 60 percent for the Veteran's dermatitis and there are no pertinent medical records in the claims file to determine the severity of the Veteran's dermatitis from April 2012 through August 2015, the RO should obtain all of the Veteran's VA treatment records from April 2012 through the present.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertinent to the Veteran's claim since April 2012 and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, readjudicate the claim on appeal, considering all evidence of record.  If any benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




